       Case 2:17-cv-00065-AM-VRG Document 61 Filed 06/27/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

  DONALD SEHR, Individually and On               §
  Behalf of All Others Similarly Situated,       §
                                                 §
  Plaintiff,                                     §         Civil Action No.
                                                 §
  v.                                             §         2:17-CV-00065-AM-VRG
                                                 §
  VAL VERDE HOSPITAL                             §         Jury Demanded
  CORPORATION d/b/a VAL VERDE                    §
  REGIONAL MEDICAL CENTER,                       §
                                                 §
  Defendant.                                     §


                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

TO THE HONORABLE COURT:

       The parties to this action, pursuant to rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

Procedure, jointly stipulate that all claims in this action are hereby dismissed with prejudice, with

all parties to bear their own costs and fees.




Joint Stipulation of Dismissal with Prejudice                                            Page 1 of 2
       Case 2:17-cv-00065-AM-VRG Document 61 Filed 06/27/19 Page 2 of 2




Respectfully submitted,

MORELAND VERRETT, P.C.                          CORNELL SMITH MIERL BRUTOCAO
700 West Summit Drive                           BURTON, LLP
Wimberley, Texas 78676                          1607 West Avenue
Telephone: (512) 782-0567                       Austin, Texas 78701
Telecopier: (512) 782-0605                      Telephone: (512) 328-1540
www.morelandlaw.com                             Telecopy: (512) 328-1541

By:/s/ Edmond S. Moreland, Jr.                  By: /s/ Scott Brutocao_____________
EDMOND S. MORELAND, JR.                         Scott Brutocao
State Bar No. 24002644                          sbrutocao@cornellsmith.com
edmond@morelandlaw.com                          State Bar No. 24025781
                                                Andrew J. Broadaway
Daniel A. Verrett                               abroadaway@cornellsmith.com
Texas State Bar No. 24075220                    State Bar No. 24082332
The Commissioners House at Heritage
Square                                          ATTORNEYS FOR DEFENDANT
2901 Bee Cave Road, Box L
Austin, Texas 78746
Tel: (512) 782-0567
Fax: (512) 782-0605
daniel@morelandlaw.com

ATTORNEYS FOR PLAINTIFFS




Joint Stipulation of Dismissal with Prejudice                                Page 2 of 2
